Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 20210184525.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features (emphasis added) must be shown or the features canceled from the claims (no new matter should be entered):
(a) the plurality of the turn portions each include: an inner-layer-side turn portion connected to the slot portion which is arranged on a center side among the plurality of slot portions arranged in the radial direction; and an outer-layer-side turn portion, which is provided along the inner-layer-side turn portion, and is connected to the slot portion arranged on an outer side among the plurality of slot portions arranged in the radial direction.  Figs. 4, 7 and 11 show:
turn portions 407C, 407G correspond to inner-layer-side turn portions 410 (see Figs. 4, 7 and para [0067]);
turn portions 407A, 407E correspond to outer-layer-side turn portions 416 (see Figs. 4, 11 and para [0075]);
Thus, each turn portion includes either an inner-layer-side turn portion 410 OR an outer-layer-side turn portion 416, but not both inner-layer-side turn portion 410 and an outer-layer-side turn portion 416.  However, the claimed language is “the plurality of the turn portions each (i.e. each turn portion) include: an inner-layer-side turn portion ….; and an outer-layer-side turn portion..”.
(b) the inner-layer-side shift portion arranged between the outer-layer-side shift portion and the armature core, in claim 1;
(c) a cooling space extending in the radial, in claim 2.  fig. 11 shows the cooling space 422 being defined between outer-layer-side shift portions 419, but not showing clear detailed cooling space extending radially;
(d) an intermediate portion expands in the radial direction compared to both end portions, in claim 4.  No figures clearly show “an intermediate portion”, no pictorial ref number assign for such subject matter; also, the spec describes about “an intermediate portion” but the drawings fail to show details and pictorial ref number to clearly illustrate;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification (herein ‘spec’) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the recitation (emphasis added): 
“the plurality of the turn portions each include: 
an inner-layer-side turn portion connected to the slot portion which is arranged on a center side among the plurality of slot portions arranged in the radial direction; and 
an outer-layer-side turn portion, which is provided along the inner-layer-side turn portion, and is connected to the slot portion arranged on an outer side among the plurality of slot portions arranged in the radial direction,… wherein the inner-layer-side turn portion includes: a first inner-layer-side bent portion, which is connected to the slot portion, projects from the slot in the axial direction, and is bent so as to extend in the circumferential direction as separating away from the slot portion in the axial direction; a first inner-layer-side oblique portion, which is connected to the first inner-layer-side bent portion, and is arranged so as to separate away from the armature core in the axial direction as separating away from the first inner-layer side bent portion in the circumferential direction; and an inner-layer-side shift portion, which is connected to the first inner-layer-side oblique portion, is bent so that positions of both end portions thereof are apart from each other in the radial direction, and is twisted, wherein the outer-layer-side turn portion includes: a first outer-layer-side bent portion, which is connected to the slot portion, projects from the slot in the axial direction, and is bent so as to extend toward the circumferential direction as separating away from the slot portion in the axial direction; a first outer-layer-side oblique portion, which is connected to the first outer-layer-side bent portion, and is arranged so as to separate away from the armature core in the axial direction as separating away from the first outer-layer- side bent portion in the circumferential direction; and an outer-layer-side shift portion, which is connected to the first outer-layer-side oblique portion, is bent so that positions of both end portions thereof are apart from each other in the radial direction, and 
has the inner-layer-side shift portion arranged between the outer-layer-side shift portion and the armature core” is considered to contain new subject matters because of the following:
The written detailed descriptions, para [0054], [0067], [0075], and Figs. 4, 7, 11-12 disclose:
[0054] The coil 402 includes slot portions 406 and turn portions 407. The slot portions 406 are inserted into the slots 405. The turn portions 407 each connect a pair of slot portions 406 inserted into different slots 405.
[0067]  FIG. 7 is a front view for illustrating a plurality of turn portions 407 of FIG. 4.… In FIG. 7, the right-and-left direction corresponds to the circumferential direction, and the up-and-down direction corresponds to the radial direction. The plurality of turn portions 407 each include an inner-layer-side turn portion 410. The inner-layer-side turn portions 410 correspond to the turn portion 407C and the turn portion 407G of FIG. 4.
[0075] FIG. 11 is a front view for illustrating the plurality of turn portions 407 of FIG. 4. …. The plurality of turn portions 407 each include an outer-layer-side turn portion 416. The outer-layer-side turn portions 416 corresponds to the turn portion 407A and the turn portion 407E of FIG. 4.

    PNG
    media_image1.png
    523
    1174
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    483
    930
    media_image2.png
    Greyscale

From the written descriptions, para [0054], [0067], [0075], and the drawings, particularly figs. 4, 7 and 11-12, there are a plurality of turn portions, wherein each turn portion includes either an inner-layer-side turn portion 410 or an outer-layer-side turn portion 416, but each turn portion does not include both inner-layer-side turn portion 410 and an outer-layer-side turn portion 416.  
However, the claimed language is “the plurality of the turn portions each (i.e. each turn portion) include: an inner-layer-side turn portion ….; and an outer-layer-side turn portion..”.  Thus, the limitations are considered new matters.
Also, the spec and the drawings disclose that the plural end turns with respective inner-layer-side turn portion’s inner-layer-side shift portion is being arranged between the outer-layer-side turn portion’s outer-layer-side shift portion and the armature core, not the plurality of the turn portions each “has the inner-layer-side shift portion arranged between the outer-layer-side shift portion and the armature core”, as claimed.  Therefore, these limitations are considered new matters, as well. 

	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a plurality of turn portions, wherein each turn portion includes either an inner-layer-side turn portion 410 or an outer-layer-side turn portion 416 (see spec, para [0054], [0067], [0075], and figs. 4, 7, 11); however, the spec does not reasonably provide enablement for the claimed plurality of the turn portions each include: 
an inner-layer-side turn portion connected to the slot portion which is arranged on a center side among the plurality of slot portions arranged in the radial direction; and 
an outer-layer-side turn portion, which is provided along the inner-layer-side turn portion, and is connected to the slot portion arranged on an outer side among the plurality of slot portions arranged in the radial direction,…, and 
has the inner-layer-side shift portion arranged between the outer-layer-side shift portion and the armature core”.
In other words, the spec discloses the plurality of turn portions that define two groups of turn portions (see figs. 4, 7, 11-12 and para [0067] & [0075]): 
first group of turn portions including inner-layer-side turn portions 410 correspond to the turn portion 407C and the turn portion 407G;
 second group of turn portions including outer-layer-side turn portions 416 correspond to the turn portion 407A and the turn portion 407E. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to configure each turn portion having both inner-layer-side turn portion that is configured with its bent portion, oblique portion, shift portion, as claimed in claim 1, and outer-layer-side turn portion that is configured with its bent portion, oblique portion, shift portion, as claimed in claim 1, and has the inner-layer-side shift portion arranged between the outer-layer-side shift portion and the armature core, as the invention commensurate in scope with claim 1 and the dependent claims thereof.
Other claims included herein because of their dependencies to the rejected claim 1.




MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	The above are but a few specific examples of indefinite and functional or operational language used throughout this claim, and are only intended to illustrate the extensive revision required to overcome the above rejection.  The above-mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout this claim.  Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned. 
It has been held that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim” (see In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) emphasis added).  
Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims in light of the specification, since reading a claim in light of the spec is quite different from reading described details of the specification into a claim.  
Therefore, it would not be proper to reject 1-17 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834